 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     ALFREDO VIVANCO,                       ) Case No: 2:17-CV-06178-FFM
12                                          )
                                            ) [PROPOSED] JUDGMENT
13               Plaintiff                  )
                                            )
14         v.                               )
                                            )
15   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
16                                          )
                 Defendant.                 )
17
18
19         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
20
           IT IS ORDERED that judgment is entered in accordance with the Order Of
21
     REMAND.
22
23
24
     DATE: December 20, 2018            /S/ FREDERICK F. MUMM
25                                 THE HONORABLE FREDERICK F. MUMM
                                         United States Magistrate Judge
26

                                            -1-
